DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that Humphry does not teach “usage purpose or identifying a procedure including one or more steps necessary for realizing the usage purpose”. The examiner must respectfully disagree. Humphry discloses a gaming panel overlay which includes a menu that offers a player one or more different community games and options (i.e., usage purposes) (Humphry, paragraph [0023]). Further, Humphry discloses that by utilizing the gaming panel overlay an access operation causes an overlay menu to appear that displays games which the player may select (i.e., a procedure is identified which includes steps necessary for realizing the usage purpose). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the usage purpose is a higher level purpose, such as the user wishing to play a specific game with a specific friend; or that the procedure includes the steps of “(a) opening the home screen, (b) selecting the icon of the “party application” from the content list…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the “the Examiner then conflates the alleged usage purpose with the alleged necessary step itself”. The examiner must respectfully disagree. The examiner has indicated that Humphry discloses “receiving an input of a usage purpose” (Humphry, paragraph [0023], i.e., selecting an option from the overlay menu). Further, the examiner has indicated that Humphry discloses “a procedure is identified which includes steps necessary for realizing the usage purpose” (Humphry, 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant has argues that Humphry does not teach that “the operating region includes a graphic user interface (GUI) function, and the information region without the GUI function”. The examiner has indicated this in the most recent office action (dated 07/02/2021) and has included a secondary reference (Wickett) which teaches the limitation of an information region which does not include a GUI function... (Wickett, paragraph [0042], Fig. 3, reference character 320, for example, webpage 302 includes the name of the table 312 embedded within the poker table 310. In addition, a community information area 320 describes information about the community).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jason Pinheiro/            Examiner, Art Unit 3715

/KANG HU/             Supervisory Patent Examiner, Art Unit 3715